TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00592-CV



                      Sam’s Motors, LLC, and Samer Yacoub, Appellants

                                                   v.

                                    Shakil Choudhury, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
     NO. D-1-GN-11-000207, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellants filed their notice of appeal on August 28, 2013, and appellants’ brief was

due on December 13, 2013. On January 10, 2014, this Court notified appellants that their brief was

overdue and that the appeal could be dismissed for want of prosecution unless appellants filed a

response reasonably explaining their failure to file a brief . To date, appellants have not filed a brief

or otherwise responded to our notice Accordingly, we dismiss this appeal for want of prosecution.

See Tex. R. App. P. 38.8(a); 42.3(b).



                                                __________________________________________

                                                Scott K. Field, Justice

Before Justices Puryear, Goodwin and Field

Dismissed for Want of Prosecution

Filed: February 21, 2014